DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 03/24/2021 has been entered and fully considered. Claims 1, 4, 8-14 and 18-20 are pending, of which claims 1 is currently amended and claims 14 and 18-20 are withdrawn. Claims 2, 3, 5-7 and 15-17 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is maintained and made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6475678 B1 (Suzuki) in view of US 2018/0261815 A1 (Ikemi).

    PNG
    media_image1.png
    345
    444
    media_image1.png
    Greyscale

Regarding claim 1, Suzuki discloses an electrode (positive electrode, negative electrode) for a lithium battery, the electrode comprising an active material layer (positive electrode compound layer, negative electrode compound layer) and a coating layer (particulate layer) on at least one surface of the active material layer, wherein the coating layer consists of polymer particles (P(VdF/HFP) particles) [11:5-61, 12:24-37,54-67, 13:15-52], and the polymer particles consist of polyvinylidene fluoride (PVdF), polyvinylidene fluoride-hexafluoropropylene (PVdF-co-HFP), or a combination thereof [9:20-26]. See Fig. 3. 
Suzuki further discloses that the polymer particles have an average particle diameter in a range of 0.5 µm (500 nm) or more [6:15-29]. Although the claimed range of about 1 nm to less than 500 nm is not disclosed, the claimed range nevertheless would have been obvious to one of ordinary skill in the art, because it is so mathematically close to Suzuki’s disclosed range that the difference between the ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). See also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close; MPEP 2144.05 I.
Suzuki is silent as to a density of the coating layer. Ikemi however teaches that the density of a filler porous layer disposed on a side of a separator is preferably 0.7 g/cm3 to 2.0 g/cm3 (700 mg/cc to 2000 mg/cc) so that the heat shrinkage factor at high temperature and the gas permeability are satisfactory [0039], [0138]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the coating layer of Suzuki to have a density in a range of about 200 mg/cc to about 2000 mg/cc, as in Ikemi, because it would provide satisfactory heat shrinkage factor at high temperature and gas permeability.
Regarding claim 4, Suzuki further discloses that the polymer particles include a polymer (PVdF, P(VdF/HFP)) that is soluble in an organic medium (solvent which can dissolve the polymer) and form a suspension in an aqueous medium (examples of a non-solvent include water, the polymer particles are provided in a suspension) [9:20-43, 5:28-43].
Regarding claim 8, Suzuki further discloses that the coating layer (particulate layer) has a thickness in a range of about 0.1 µm to about 10 µm (e.g., 7 µm, 9 µm, 10 µm) [11:34-35, 12:28-29,59-60,66-67].
Regarding claim 9, Suzuki further discloses that the active material layer has a thickness in a range of about 1 µm to about 300 µm (for example, in battery (A), active material paste was applied to both sides of a collector having a thickness of 20 µm, and then the positive electrode was pressed to reduce the total thickness to 175 µm, which, depending on a reduction in thickness of the collector, corresponds to a thickness of each of the active material layers being at least 77.5 µm and less than 87.5 µm. The thickness of the negative active 
Regarding claim 10, Suzuki and Ikemi are silent as to an electrostatic charge exhibited by the electrode. However, because the electrode taught by the combination has the same structure and composition as claimed, it appears that it will also have the same or sufficiently similar properties as claimed, including the claimed electrostatic charge of lower than .01 kV/in. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding claims 11-13, Suzuki further discloses a lithium battery comprising a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode, wherein at least the positive electrode includes the electrode as claimed in claim 1, and the electrode is arranged such that the coating layer contacts the separator [8:42-58].

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. The applicant argues that Suzuki does not teach the claimed range of average particle diameter of about 1 nm to less than 500 nm. However, Suzuki’s disclosed range of 0.5 µm (500 nm) or more is close enough to the claimed range for obviousness. Note that in In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality. See also Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close; MPEP 2144.05 I. In this case, the applicant has failed to show any evidence of unexpected results or criticality. Therefore, the previous rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/